Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered February 16, 1989, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court’s charge on the justification defense was erroneous is unpreserved for appellate review, and we decline to exercise our interest of justice *629jurisdiction to review his claim (see, CPL 470.05 [2]; People v Gutierrez, 105 AD2d 754). Brown, J. P., Eiber, Rosenblatt and Ritter, JJ., concur.